DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadee et al. [US 20150070678 A1, hereafter Cadee] in view of Muehlberger et al. [US 20110267596 A1, hereafter Muehlberger].
As per Claim 1, Cadee teaches an optical module (See fig. 1), comprising: 
a first component 208; 
a second component 204; 
a supporting structure (stage part); and 

the first component is arranged a distance from the second component to define a gap (Para 6); 
the supporting structure is configured to define a path 240 (guiding element) of relative movement of the first component; 
the first component is configured to move along the path of relative movement in a direction of approach relative to the second component under an influence of a defined mechanical disturbance (Para 6 and 33); 
Cadee further disclosed that the energy absorbing element is for absorbing energy between the first part and the second part when the first part and the second part crash onto each other in a failure mode of the system (Para 6, wherein same as the optical module is configured so that, when the anticollision device is absent or inactive, a collision between a first collision region of the first component and a second collision region of the second component occurs).
Cadee does not explicitly teach an anticollision device, wherein: the optical module is configured so that, the anticollision device comprises a first anticollision unit on the first component and configured to produce a first field; 
the anticollision device comprises a second anticollision unit on the second component, assigned to the first anticollision unit and configured to produce a second field; 
the first and second anticollision units are configured so that, as the first component and the second component increasingly approach each other along the path 
the first anticollision unit and/or the second anticollision unit comprises a plurality of anticollision elements configured to produce partial fields; and 
the anticollision elements are assigned to each other so that, during use, a superimposition of their partial fields produces a field of the anticollision unit with a field line density that decreases more sharply with increasing distance from the anticollision unit along the path of relative movement than a field line density of one of the partial fields. 
Muehlberger teaches a gravitation compensator for mounting optical elements in a projection exposure apparatus includes at least one first magnetic compensator element, wherein at least one second magnetic compensator element having a different force-distance characteristic curve than the first magnetic compensator element is arranged in series and/or in parallel with or in an angular fashion alongside the first magnetic compensator element. In this case, in one embodiment, the first and the second magnetic compensator element, in the case of series connection, can be connected by a rigid, non-magnetic coupling, wherein at least one flux guiding element or ferromagnetic flux guiding element can be provided in the region between the magnetic compensator elements; and 
the gravitation compensator according to one of the embodiments described above includes a magnetic compensator element having at least two inner magnets and at least one outer magnet, wherein at least one of the inner magnets can be altered with 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to effectively control the relative movement of the moving elements.		
As per Claims 2 and 6, Cadee in view of Muehlberger teaches the optical module of claim 1.
Cadee in view of Muehlberger does not explicitly teach wherein the optical module is configured so that, during use, at least one of the following holds: the field line density of the field of the anticollision unit decreases exponentially with the distance from the anticollision unit; the field line density of the field of the anticollision unit decreases with the distance from the anticollision unit by a power of from five to 21; and the superimposition of the partial fields of the anticollision unit produces a real field which, in interaction with a predefined counter-field, produces a predefined counter-force on the first component only at a distance between the first collision region and the second collision region which is smaller than in a theoretical reference state, for which the amounts of the theoretical partial forces that are obtained in the direction of approach from the respective partial field without the superimposition of the partial fields are added together. 
However, Muehlberger teaches the gravitation compensator according to one of the embodiments described above includes a magnetic compensator element having at least two inner magnets and at least one outer magnet, wherein at least one of the inner 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to effectively control the relative movement of the moving elements.	
As per Claims 3-5, Cadee in view of Muehlberger teaches the optical module of claim 1.
Muehlberger further disclosed wherein the first anticollision unit comprises N first anticollision elements, the second anticollision unit comprises M second anticollision elements, and at least one of the following holds: N is equal to M; N and/or M is an even number; N equals 2 to 20; and M equals 2 to 20 (See fig. 1, see other figures for various arrangements of the magnetic elements). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to effectively control the relative movement of the moving elements.
As per Claims 7-9, Cadee in view of Muehlberger teaches the optical module of claim 6.
Cadee in view of Muehlberger does not explicitly teach wherein the optical module is configured so that, during use, at least one of the following holds: the minimum distance is 3% to 20% of the at-rest distance; the intermediate distance is 20% to 70% of the at-rest distance; the at-rest distance is 0.2 mm to 1.0 mm; the 
However, Cadee further disclosed in an embodiment of the invention, there is provided a method for protecting an actuator of a lithographic apparatus from a crash, the actuator comprising a first part and a second part configured to move relatively to the first part, a gap located between the first part and the second part having a length defined as the distance between the first and the second part. The method may comprise the procedures of positioning an energy absorbing element outside the gap when the apparatus is in an operation mode, and absorbing energy with the energy absorbing element when the apparatus is in a failure mode (Para 62); and 
Muehlberger further disclosed an adjustability of the magnetic gravitation compensation in the form such that a yoke 105 with a coil 104 is assigned to the inner magnets 102, such that the strength of the magnetic field experienced in the magnetic field strength or the magnetic flux density of the inner magnet 102 is variable, such that the entire magnetic gravitation compensator 100 is adjustable with regard to the compensatable weight force by a change in the current flow through the coil 104. It goes without saying that it is also possible that, instead of the inner magnet 102, the inner magnet 101 and/or the outer magnet 103 or all these magnets or different combinations thereof is/are made correspondingly manipulatable. With this arrangement, too, a readjustment is therefore possible, such that it is possible to compensate both for aging 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as claimed in order to effectively control the relative movement of the moving elements.
As per Claim 10, Cadee in view of Muehlberger teaches the optical module of claim 1.
Cadee in view of Muehlberger does not explicitly teach wherein the optical module is configured so that, during use: the path of relative movement, at every point, defines a distance between the first and second collision regions along the direction of approach; for the first and second components, a minimum distance of the first and second collision regions in the direction of approach is predefined, below which the approach must not go under the effect of the mechanical disturbance; and the counter-force produced by the first and second anticollision units on the first component, which counteracts the approach caused by the mechanical disturbance, reduces a relative speed between the first and second collision regions along the direction of approach to a value of zero at the latest when the minimum distance is reached. 
However, Muehlberger further disclosed that the disclosure is based on the insight that it is desirable for the gravitation compensator to keep the compensation force largely stable even in the case of relatively large changes in position and relatively large weight forces to be compensated for, such that the actuators, or the rest of the bearing construction, are not adversely influenced by an unexpected change in the load to be supported on account of the change in gravitation compensation. This also applies 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to protect the moving elements.	
As per Claim 11, Cadee in view of Muehlberger teaches the optical module of claim 1.
Cadee further disclosed wherein the first anticollision unit is in the region of the first collision region, and the second anticollision unit is in the region of the second collision region (See fig. 1, wherein a contact portion 220). 
As per Claims 12-15, Cadee in view of Muehlberger teaches the optical module of claim 1.
Muehlberger further disclosed wherein the optical module is configured so that, during use: the anticollision device comprises a third anticollision unit located a distance from the first anticollision unit; the third anticollision unit is on the first component; the third anticollision unit produces a third field; the anticollision device comprises a fourth anticollision unit located a distance from the second anticollision unit; the fourth 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to effectively control the relative movement of the moving elements. 
As per Claim 16, Cadee in view of Muehlberger teaches the optical module of claim 12.
Cadee further disclosed wherein the optical module is configured so that, during use: the further mechanical disturbance is different at least in its direction of effect from that of the mechanical disturbance; and the supporting structure defines the further path of relative movement of the first component, which is different from the path of relative movement and on which the first component moves along a further direction of approach in relation to the second component under the influence of the further mechanical disturbance (Para 33). 
As per Claim 17, Cadee in view of Muehlberger teaches the optical module of claim 11.
Cadee further disclosed wherein the optical module is configured so that, during use: the further mechanical disturbance is different at least in its direction of effect from that of the mechanical disturbance; and the supporting structure defines the further path of relative movement of the first component, which is different from the path of relative movement and on which the first component moves along a further direction of approach in relation to the second component under the influence of the further mechanical disturbance (Para 33). 
As per Claim 18, Cadee in view of Muehlberger teaches the optical module of claim 1.
Muehlberger further disclosed wherein at least one of the following holds: during use, at least one of the anticollision elements of at least one of the anticollision units produces a magnetic partial field and/or an electric partial field; and at least one of the anticollision elements of at least one of the anticollision units comprises a permanent magnet (Para 41). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a magnetic compensator element as disclosed by Muehlberger in the lithographic system of Cadee in order to effectively control the relative movement of the moving elements.
As per Claim 19, Cadee in view of Muehlberger teaches an optical imaging device, comprising: an illumination device IL comprising a first optical element group; a projection device PS comprising a second optical element group; and an image device, 
As per Claim 20, Cadee in view of Muehlberger teaches a method of using an optical device comprising an illumination device, a projection device and an image device, the method comprising: using the illumination device to illuminate an object; and using the projection device to project the illuminated object onto the image device, wherein the illumination device and/or the projection device comprises an optical module according to claim 1 (See Cadee fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882